DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant timely traversed the restriction (election) requirement in the reply filed on 12/1/2021.
Because Inventions I, II, III and IV are distinct inventions and classify to separate CPC classification. Therefore, each distinct invention required different field of search.
Each distinct invention requires separate field of search.  When search for one of the inventions in a manner that is not likely result in finding art to the other inventions. Different inventions required search different class/subclasses or employing different search queries.  Different independent claims required search different class/subclasses or employing different search queries.  
The prior art applicable to one invention would not likely be applicable to another invention. 
The inventions have acquired a separate status in the art due to their recognized divergent subject matter. 
Thus, there is a serious burden on examiner to have to search for four of the claimed inventions. See MPEP 808.02.
Search prior art for four distinct claimed inventions would be a serious burden on the examiner if restriction is not required.

The election/restrictions is maintained and make final. 

Claim Objections
Claims 1 – 8, 22 – 24 are objected to because of the following informalities:  
Claim 1 recites “An analog optical detector for a touch sensor comprising at least one light source, comprising:” 
There are two transitional phrases “comprising”.
Examiner suggests applicant further clarify which part is considered as “claim preamble”.
Claim 1 line 7 should be “the analog optical sensor” because it refers back to line 1. 
Claim 1 recites “frequency dependent emitter feedback circuitry that does not substantially reduce gain of the first transistor for a first modulation frequency range of the photodiode current and provides, for a second modulation frequency range of the photodiode current, a current feedback to reduce the gain of the first transistor”.
Claim limitation is long, Examiner suggests applicant break this limitation into different to improve claim clarify. 
Further, Examiner suggests applicant clearly state what condition/action for “a first modulation frequency range” and “a second modulation frequency range” is.
Claim 1 preamble recites “An analog optical detector …”.
Claim 2 depends on claim 1. 
Claim 2 preamble should be “The analog optical detector ….”.
Claims 3 – 8, 22 -24 have same issues.
Appropriate correction is required.

Claim Rejections - 35 USC § 112

(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claims 9 – 11 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  
Claim 9 recites “A touch sensor device comprising:
….
…: the analog optical sensor of claim 1.”
Claim 1 recites “An analog optical detector …., comprising:”.
It appears claim 9 depends on claim 1. 
However, claim 9 preamble is “A touch sensor device”.
The claimed invention of claim 9 is “A touch sensor device”.
The claimed invention of claim 1 is “An analog optical detector”.

Claim scope of “A touch sensor device” is broader than “An analog optical detector”.
Therefore, claim 9 fails to further limit the subject matter of the claim upon which it depends.
. 
Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1 – 8 are rejected under 35 U.S.C. 103 as being unpatentable over Huang et al. (China Patent Publication CN106253859, Examiner cited English translation for claim mapping) in view of Gritti et al. (U.S. Patent Publication 20110285370 A1).


    PNG
    media_image1.png
    557
    434
    media_image1.png
    Greyscale

Regarding claim 1, Huang discloses “An analog optical detector for a touch sensor comprising at least one light source, comprising: 
a photodiode;  (Fig 5, D1) 
a first bipolar transistor (Fig 5, Q2) coupled to (the term coupled to is a very broad term) the photodiode and configured as a current amplifier that generates an (Fig. 5, Q2 output current to D1,  [0044] – [0046] [0048]) 
enable circuitry (Fig. 5 110, [0044] – [0046] [0048]) to enable and disable the optical detector (Fig. 5, 110 turn on/off of D1) as a function of an enable input signal wherein the enable circuitry comprises a second bipolar transistor, (Fig 5, Q1) and a base of the second transistor is coupled to a collector of the first transistor; (Fig 5, base of Q1 coupled to collector of Q2. Claim does not define what is “coupled to”. “coupled to” is a very board term. “coupled to”  and “physically connected” are different. [0062] [0044] – [0046] [0048]) and
 frequency dependent emitter feedback circuitry” (Fig 5, 120, [0045]).  
Huang does not disclose “frequency dependent emitter feedback circuitry that does not substantially reduce gain of the first transistor for a first modulation frequency range of the photodiode current and provides, for a second modulation frequency range of the photodiode current, a current feedback to reduce the gain of the first transistor”.  
Gritti discloses “frequency dependent emitter feedback circuitry that does not substantially reduce gain of the first transistor for a first modulation frequency range of the photodiode current and provides, for a second modulation frequency range of the photodiode current, a current feedback to reduce the gain of the first transistor”.  ([0013] “The voltage conversion unit comprises a switching DC-DC converter including an input terminal for receiving an input voltage from a source, a control terminal adapted to receive a pulse width modulated driving signal oscillating at a first frequency, and an output terminal for providing to a load an output voltage generated from the input voltage according to the driving signal. The voltage conversion unit further comprises a switching control unit configured to receive the output voltage and a reference voltage and to set a duty cycle of the driving signal based on a comparison between the output voltage and the reference voltage. The switching DC-DC converter and the switching control unit form a feedback loop having a loop gain defining a corresponding operating bandwidth of the voltage conversion unit. The load is configured to drain a current pulse train having a second frequency; the values of the first and second frequencies are such to cause the occurrence of beat oscillations at frequencies comprised within the operating bandwidth. The switching control unit comprises means for reducing the beat oscillations by increasing the loop gain at least for a frequency interval comprised within the operating bandwidth.” [0026] [0042]) 
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to incorporate modulating circuit by Gritti into device of Huang.  The suggestion/motivation would have been to save power. (Gritti: [0013])
Regarding claim 2,   Huang and Gritti disclose “wherein, the photodiode receives light from the at least one light source modulated at a frequency within the first modulation frequency range”.  (Gritti [0013] [0026] [0042])
Regarding claim 3,   Huang and Gritti disclose “wherein, the second modulation frequency range comprises a noise modulation frequency range”.  (Gritti [0044] [0048])  
Regarding claim 4,  Huang and Gritti disclose “wherein the second modulation frequency range is lower than the first modulation frequency range”.  (Gritti [0013] [0026] [0042])
Regarding claim 5,  Huang and Gritti disclose “wherein the frequency dependent emitter feedback circuitry is coupled to an emitter of the first transmitter”.  (Huang Fig. 5, [0062] [0044] – [0046] [0048])
Regarding claim 6,   Huang and Gritti disclose “wherein the frequency dependent emitter feedback circuitry is connected to the emitter of the first transistor, and the frequency dependent emitter feedback circuitry and the first transistor are together configured as a high pass filter”.  (Huang Fig. 5, [0062] [0044] – [0046] [0048])
Regarding claim 7,   Huang and Gritti disclose “wherein the frequency dependent emitter feedback circuitry comprises a capacitor and a resistor, parallel with the capacitor, coupled to the emitter of the first transistor”.  (Huang Fig. 5, [0062] [0044] – [0046] [0048])
Regarding claim 8, Huang and Gritti disclose “wherein a substantially constant voltage source is connected through an impedance to a base of the first transistor”.  (Huang Fig. 5, Vcc [0062] [0044] – [0046] [0048])

Alternately, claim 1 is rejected under 35 U.S.C. 103 as being unpatentable over Huang et al. (China Patent Publication CN106253859, Examiner cited English translation for claim mapping) in view of Petkov et al. (U.S. Patent 11018589 B1).
Regarding claim 1, Huang discloses “An analog optical detector for a touch sensor comprising at least one light source, comprising: 
a photodiode;  (Fig 5, D1) 
a first bipolar transistor (Fig 5, Q2) coupled to (the term coupled to is a very broad term) the photodiode and configured as a current amplifier that generates an (Fig. 5, Q2 output current to D1,  [0044] – [0046] [0048]) 
enable circuitry (Fig. 5 110, [0044] – [0046] [0048]) to enable and disable the optical detector (Fig. 5, 110 turn on/off of D1) as a function of an enable input signal wherein the enable circuitry comprises a second bipolar transistor, (Fig 5, Q1) and a base of the second transistor is coupled to a collector of the first transistor; (Fig 5, base of Q1 coupled to collector of Q2. Claim does not define what is “coupled to”. “coupled to” is a very board term. “coupled to” and “physically connected” are different. [0062] [0044] – [0046] [0048]) and
 frequency dependent emitter feedback circuitry” (Fig 5, 120, [0045]).  
Huang does not disclose “frequency dependent emitter feedback circuitry that does not substantially reduce gain of the first transistor for a first modulation frequency range of the photodiode current and provides, for a second modulation frequency range of the photodiode current, a current feedback to reduce the gain of the first transistor”.  
Petkov discloses “frequency dependent emitter feedback circuitry that does not substantially reduce gain of the first transistor for a first modulation frequency range of the photodiode current and provides, for a second modulation frequency range of the photodiode current, a current feedback to reduce the gain of the first transistor”.  (col 5:4 – 19, col 5:31 – 54) 
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to incorporate modulating circuit by Petkov into device of Huang.  The suggestion/motivation would have been to save power. (Petkov: col 5:4 – 19)
Allowable Subject Matter
Claims 9 – 11 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(d), set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
Claims 22 – 24 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
US 20160202839 [0170] discloses frequency and gain.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHUN-NAN LIN whose telephone number is (571)272-5646. The examiner can normally be reached Monday - Thursday 7:30am - 6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Benjamin C Lee can be reached on 571-2722963. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/CHUN-NAN LIN/Primary Examiner, Art Unit 2693